Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/05/2020 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, 11/13/2020, that the response of 11/05/2020 be considered. 

Claim status
Claims 1-6 are pending; claims 7-30 are cancelled.

Claim Objections
Claims 7-30 are objected to because of the following informalities:
37 C.F.R. 1.121. Manner of making amendments in application; Section (c), In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), . 
  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention isdirected to non-statutory subject matter.
Section 33(a) of the America Invents Act reads as follows:Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
In the instant case the scope of invention as claimed (see claims 1-6) is drawn to “an intrathecally-administered composition…wherein the composition is administered to the spinal cord”, which encompasses a human having been intrathecally administered the claimed composition (see [0031] of Applicant’s specification). It is PTO policy not to allow claims to humans (supra). Changing the scope of instant claims to “A composition for intrathecal administration to the spinal cord”, would overcome this rejection. 

Withdrawn 35 USC § 103 
The prior rejection of Claims 1 and 6 under 35 U.S.C. 103 as being unpatentable over Gao et al., (US2013/0195801, filed 4/22/2011, published 8/01/2013), in view of Roeth et al., (US2013/0195800, filed 3/23/2011, published 8/01/2013), Gao et al., (Am J Hum Gen, 2002, 70:324-335) and Yang et al., (WO 2002/081634, see IDS filed 9/16/2019) is withdrawn in light of Applicant’s amendment of Claim 1 to include an intended use of intrathecal administration to the spinal cord, as well as Applicant’s arguments and the declaration filed by Dr. Barth filed on 3/04/2020 to present unexpected results for the claim composition to treat CLN6 based disease.

The prior rejection of Claims 2-4 under 35 U.S.C. 103(a) as being unpatentable over Gao et al., (US2013/0195801, filed 4/22/2011), in view of Roeth et al., (US2013/0195800, filed 3/23/2011, published 8/01/2013), Gao et al., (Am J Hum Gen, 2002, 70:324-335) and Yang et al., (WO 2002/081634, see IDS filed 9/16/2019), as applied to claim 1, in further view of Haria et al., (CNS Drugs, 1997, 7:229-255, prior art of record) is withdrawn.

The prior rejection of Claim 5 under 35 U.S.C. 103(a) as being unpatentable over Gao et al., (US2013/0195801, filed 4/22/2011), in view of Roeth et al., (US2013/0195800, filed 3/23/2011, published 8/01/2013), Gao et al., (Am J Hum Gen, 2002, 70:324-335), and Yang et al., (WO 2002/081634, see IDS filed 9/16/2019), as applied to claim 1,  in further view of Wang et al., (Mol Ther, 2010, 18:2064-2074, prior  is withdrawn.

	
New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (US2013/0195801, filed 4/22/2011, published 8/01/2013, prior art of record), in view of Roeth et al., (US2013/0195800, filed 3/23/2011, published 8/01/2013, prior art of record), Cotman et al., (Human Mol Gen, 2002,11:2709-2721), Sondhi et al. (Mol Ther, 2011, 19:S78) and Yang et al., (WO 2002/081634, see IDS filed 9/16/2019, prior art of record).

CLN3 embodiment

In regard to claim 1, Gao teaches compositions for treating a neurological disease in a patient comprising a recombinant AAV9 vector [0033, 0035-0036, 0060-0062], see Fig. 8 & 10-11). 
In regard to claim 1, Gao teaches the neurological disease is a neurodegenerative disease such as neuronal ceroid lipofuscinoses (i.e, CLN disease) because of the ability of AAV to transduce a large number of cells in different brain regions [0233].
In regard to claim 6, Gao teaches the AAV vector can comprise a self-complementary genome in order to produce the transgene more quickly [0142].
However, in regard to claim 1, although Gao et al. teach that the neurological disease to be treated is a neuronal ceroid lipofuscinoses (NCL) disease [0233], they are silent with respect to reducing to practice a composition for treating a NCL disease with a CLN3 gene.
	Roeth teaches methods and compositions for treating a NCL disease comprising a CLN3 gene in an AAV vector [0531-0532, 0545, 0590, 0592], see also claims 4, 82 and 84 of Roeth).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prepare a composition for intracranial delivery of a therapeutic polynucleotide comprising an AAV9 vector in order to treat a NCL disease as suggested by Gao et al. and specifically treat the NCL disease with a CLN3 transgene as taught by Roeth with a reasonable expectation of success. The ordinary an optimal resource for assessing potential therapeutics” (p. 2719, Discussion). Finally, in regard to the reasonable expectation of success of using a composition comprising an AAV vector encoding a CLN3 gene to treat NCL, Sondhi (2011) teaches a composition and method of successfully using an AAV vector encoding a CLN 3 gene to treat an animal model of NCL. 
However, in regard to claim 1, although Gao suggest using an imaging device to guide injection of the AAV composition to a particular brain region [0068], they are silent with respect to including a contrast agent with the composition.
Yang et al., teach methods and compositions comprising nucleic acids and contrast reagents for monitoring the delivery of the nucleic acids to a subject (Abstract). Specifically in regard to claim 1, Yang teaches a composition that is an admixture of a nucleic acid such as AAV with contrast agent (p. 2, Summary of Invention, p. 9, last para., pgs. 24-25, 30, Viral-Based Gene Delivery Vehicles, see also claims 1 and 4 of Yang)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prepare a composition for intracranial delivery of a an AAV9 vector with imaging guidance as taught by Gao and combine a contrast agent as st and 2nd para.). 
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/05/2020 are acknowledged. 
Applicant cites a co-inventor’s foreign patent document of WO2020/163300 to argue that an AAV9-CLN3 vector is a pioneering technology enabling gene therapy for NCL diseases. Specifically, Applicant cites Example 4 and Fig. 13 of the foreign patent document to demonstrate successfully intrathecal administration of scAAV9-CLN3 to monkeys resulted in expression of CLN3 in a widespread manner throughout the brain and spinal cord (p. 4-5 of Remarks).
RESPONSE TO ARGUMENTS
Applicant's arguments and the WO2020/163300 have been considered but are not found persuasive.
As a first matter, in regard to Applicant’s foreign publication, the MPEP indicates the appropriate manner to incorporate evidence submitted to traverse a rejection must be by way of declaration or affidavit (see MPEP 716). Nevertheless, the results present 
Second, in regard to the widespread distribution of a transgene after intrathecal delivery of AAV9, as stated supra, Gao teaches AAV9 compositions exhibit widespread expression not only in the spinal cord ([0033], Fig. 8) and brain ([0035-0336], Figs. 10 & 11) after delivery to the CSF by intrathecal and/or intraventricular injection in a murine model. Furthermore, in order to complete the art of record and to rebut Applicant's arguments, Applicant is directed to the prior art of Federici et al., (Gene Therapy, 2012, 19:852-859, see IDS filed 9/16/2019), who demonstrated that scAAV9 when delivered by intrathecal injection to a porcine mode exhibits “widespread transduction seen throughout the spinal cord’ (p. 853, last para.). Thus, Applicant’s cited results in a non-human primate model after intrathecal injection does not appear to be unexpected.


Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gao et al., (US2013/0195801, filed 4/22/2011), in view of Roeth et al., (US2013/0195800, filed 3/23/2011, published 8/01/2013), Cotman et al., (Human Mol Gen, 2002,11:2709-2721), Sondhi et al. (Mol Ther, 2011, 19:S78), and Yang et al., (WO 

As stated supra, Gao in view of Yang et al. suggest a composition for treating a neurological disease comprising a recombinant AAV9 vector encoding a CLN3 gene, and a contrast agent.
However, Gao in view of Yang are silent with respect to a non-ionic, low-osmolar contrast agent such as iohexol.
	With respect to claims 2-4, Haria teaches compositions for methods of delivery of agents to the CNS comprising a composition of the non-ionic, low-osmolar contrast agent iohexol (p. 230, Summary, p. 234-235, Section 3.2., p. 237, Table II, p. 238, Section 4.1) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prepare a composition for intracranial delivery of an AAV9 vector and a contrast agent as suggested Gao and Yang and substitute the non-ionic, low-osmolar contrast agent iohexol as taught by Haria with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Haria because the tolerability profile and neurotoxicity of iohexol is significantly better that ionic and older non-ionic contrast agents (p. 229-231, Summary). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/05/2020 are acknowledged and have been addressed supra.


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gao et al., (US2013/0195801, filed 4/22/2011), in view of Roeth et al., (US2013/0195800, filed 3/23/2011, published 8/01/2013), Cotman et al., (Human Mol Gen, 2002,11:2709-2721), Sondhi et al. (Mol Ther, 2011, 19:S78), and Yang et al., (WO 2002/081634, see IDS filed 9/16/2019), as applied to claim 1,  in further view of Wang et al., (Mol Ther, 2010, 18:2064-2074, prior art of record) and Dayton et al., (Exp Op Biol Ther, 2012, 12:757-766, prior art of record)

As stated supra, Gao in view of Roeth et al. suggest a composition for treating a neurological disease comprising a recombinant AAV9 vector encoding a CLN3 gene, and a contrast agent.
However, in regard to claim 5, although Gao teaches that a reporter gene should be included in the AAV vector in order to produce a detectable signal [0095] and contemplates the use of an IRES sequence to enable multiple transgenes [0088] (see also the nucleic acid switch vector of Roeth et al., Fig. 12), they are silent with respect to a large capacity single stranded AAV9 vector.
However, Gao and Roeth are silent with respect to a single stranded AAV9 vector.

	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prepare a composition for intracranial delivery of an AAV9 vector and a contrast agent as suggested by Gao et al. and substitute a single stranded AAV vector as taught by Wang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Dayton because unlike self-complementary AAV vector, single stranded AAV vector can carry a much larger payload so as to include larger promoters and gene products (p. 3, 1st para.). 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/05/2020 are acknowledged and have been addressed supra.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-11, 13-17, 19-21, 24, and 27-28 of copending Application No. 16/406,904.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
The subject matter claimed in the instant application is disclosed in the referenced copending application and would be covered by any patent granted on that 
Since the instant application claims are made obvious over cited application claims, said claims are not patentably distinct.


Pertinent References
The post-filing art made of record and is considered pertinent to applicant's disclosure is the following: Kielian and Foust (US Patent 10,876,134, patented 12/29/2020, filed 12/16/2015) claims a scAAV9-MeCP2-CLN3 vector.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR S LEONARD/Examiner, Art Unit 1633